            Case 1:19-cv-03392-RDB Document 26 Filed 03/08/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LAUREN HOLMES, et al.,                         *

                               Plaintiffs,     *
       v.
                                               *      Civil No.: 1:19-cv-03392-RDB

BALTIMORE POLICE                               *
DEPARTMENT, et al.,                            *

                               Defendants.     *
* *    *        *      *       *     *         *      *       *       *       *       *

   CONSENT MOTION FOR AN EXTENSION OF TIME TO FILE A RESPONSE TO
                      PLAINTIFFS’ COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants, Baltimore Police

Department, Mayor & City Council of Baltimore, and former Baltimore Police Commissioner

Kevin Davis, by and through their attorneys and with the consent of Plaintiffs, respectfully move

to extend the time within which to answer or otherwise respond to the Complaint filed in the

above-captioned case up to and including Monday, April 5, 2021, and in support thereof state as

follows:

       1. Plaintiffs filed their Complaint on November 25, 2019. ECF No. 1.

       2. Defendants waived service of process on January 22, 2020. ECF No. 11.

       3. Counsel for the parties continue to engage in productive discussions regarding the

resolution of Plaintiffs’ claims and are making substantial progress. It is therefore in the best

interest of the parties and judicial economy to postpone the deadline to file a response to the

Complaint.

       4. Defendants’ response to Plaintiffs’ Complaint is currently due on March 8, 2021.

ECF No. 25. Plaintiffs’ counsel has agreed and consented to a twenty-eight (28) day

extension of the deadline to answer or otherwise respond to the Complaint.
            Case 1:19-cv-03392-RDB Document 26 Filed 03/08/21 Page 2 of 2



       5. This request for an extension is not filed for any improper purpose or delay.

       WHEREFORE, Defendants, with consent of Plaintiffs, respectfully request an extension

of time to file their responses, up to and including Monday April 5. 2021. A proposed order is

attached.



                                       Respectfully submitted,

                                       James L. Shea
                                       CITY SOLICITOR

                                                 /s/
                                       Elisabeth S. Walden (No. 28684)
                                       Chief, Police Legal Affairs
                                       Kara K. Lynch (No. 29351)
                                       Chief Solicitor
                                       Baltimore City Law Department
                                       100 N. Holliday Street, Room 101
                                       Baltimore, Maryland 21202
                                       Telephone: (410) 396-2496
                                       Facsimile: (410) 396-2126
                                       E-mail: kara.lynch@baltimorepolice.org

                                       Attorneys for Defendants



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, a copy of the foregoing Consent Motion for

Extension of Time was filed with the United States District Court for the District of Maryland by

electronic filing and served on all counsel of record via the Court’s electronic filing system.

                                                /s/
                                       Kara K. Lynch (29351)
